Case 1:20-cr-00135-DLF Document9 Filed 07/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on December 6, 2019

UNITED STATES OF AMERICA : CRIMINAL NO.
v. ‘ MAGISTRATE NO. 20-MJ-128
JASON CHARTER, ; VIOLATIONS:
: 18 U.S.C. § 1361
Defendant. : (Destruction of Government Property)

18 U.S.C. § 1369

(Destruction of Veterans’ Memorials)
18 U.S.C, § 2

(Aiding and Abetting, Causing an Act
to be Done)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about June 22, 2020, within the District of Columbia, defendant JASON CHARTER
did willfully injure or commit depredation against property of the United States, or attempted to
willfully injure or commit depredation against property of the United States, specifically, the
Equestrian Statue of General Andrew Jackson, in Lafayette Park and the resulting damage was over
$1,000.

(Destruction of Government Property and Aiding and Abetting, Causing an Act to be
Done, in violation of Title 18, United States Code, Section 1361 and 2)

COUNT TWO
On or about June 22, 2020, within the District of Columbia, defendant JASON CHARTER
did willfully injure or destroy, or attempted to injure or destroy, a structure, plaque, statue, or other

monument on public property commemorating the service of any person in the armed forces of the
Case 1:20-cr-00135-DLF Document9 Filed 07/23/20 Page 2 of 2

United States, namely, the Equestrian Statue of General Andrew Jackson, commemorating General
Jackson’s service to the United States military during the War of 1812, which statue is located on
property owned by, or under the jurisdiction of, the Federal Government.

(Destruction of Veterans’ Memorials and Aiding and Abetting, Causing an Act to be
Done, in violation of Title 18, United States Code, Section 1369 and 2)

A TRUE BILL:

FOREPERSON.

\
|
Attorney of the United States in
and for the District of Columbia. |
